Citation Nr: 1425652	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for subluxation of the right fifth proximal interphalangeal (PIP) joint with degenerative changes and swan-neck deformity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Regional Office (RO) in Montgomery, Alabama.

In this case, the Veteran was granted service connection for subluxation of right fifth PIP joint with degenerative changes and swan-neck deformity in a June 2007 rating decision and was assigned a 10 percent disability rating, effective December 4, 2006.  He submitted relevant VA outpatient treatment records in April 2008, within one year of the June 2007 rating decision.   However, the 10 percent disability rating was continued in the February 2009 rating decision currently on appeal.  By virtue of the addition of new and material evidence to the claims file within one year of the June 2007 rating decision which granted service connection, that decision never became final.  On these facts, the appeal as to the evaluation of the right little finger disability is appropriately considered as pending from the claim for service connection.  See 38 C.F.R. § 3.156(b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-252 (2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Accordingly, the issue has been recharacterized to reflect that an initial rating is on appeal. 

Next, the Veteran initially requested a hearing in conjunction with his appeal but failed, without explanation, to appear for a hearing scheduled before a Veterans Law Judge in March 2013.  His hearing request is therefore deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board notes that, in addition to the paper claims file, there exist paperless electronic files in Virtual VA as well as the Veterans Benefits Management System (VBMS).  The Informal Hearing Presentation and relevant VA outpatient treatment records are located in Virtual VA; however, the remaining documents in Virtual VA are duplicative of those in the paper claims file.  The VBMS file is presently empty.  Any further adjudication of the claim should consider the electronic files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran's right little finger disability is rated 10 percent disabling, under Diagnostic Codes (DCs) 5003-5010, for arthritis.  The Veteran's representative asserts that the Veteran's symptoms have worsened since the April 2007 VA examination undertaken in connection with his initial service connection claim.  See Informal Hearing Presentation.  A review of the VA outpatient treatment records reveals a February 2008 VA treatment record noting that the Veteran has "ulnar angulation of P2 on P1" as well as "chronic attenuation of the radial collateral ligament."  Further, VA treatment records consistently note the Veteran's complaints of extreme pain and that, in March 2008, he was taking as many as four prescription pain relievers per day.  Subsequent treatment records indicate that he was continuing the prescription pain relief treatment in the most recent records which are dated in 2012.  He has also consistently complained of difficulty using his hand while doing his job laying tile. 

The Board has considered whether a Remand for a contemporaneous VA examination is appropriate in light of the "Amputation Rule" and has determined that it is.  The Board acknowledges that under the Amputation Rule, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation of that extremity.  38 C.F.R. § 4.68.  For example, in this case, amputation of the fifth right finger, without metacarpal resection, warrants a 10 percent disability rating, the level at which the Veteran's disability is already rated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  The next-higher 20 percent rating for amputation is not warranted unless there is metacarpal resection with more than one-half of the bone lost.  Id.  

Nonetheless, the Board observes that the VA regulations provide for additional and/or higher ratings that may be relevant to the present case.  For example, under DC 5227, which evaluates unfavorable or favorable ankylosis of the ring or little fingers as noncompensable, there is a Note instructing that consideration must also be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or for interference with overall function of the hand.  (Emphasis added).  Thus, even if the Board were to find that the Veteran had noncompensable ankylosis of the right little finger, the Board would still need to consider whether an additional evaluation was warranted for limitation of motion of other digits or interference with the overall function of the hand.  Additionally, VA regulations provide ratings for muscle injuries as well as neurological disorders which also manifest with decreased grip strength, flexion and extension of the fingers and thumb, and may warrant a rating in excess of 10 percent.  See, e.g., DCs 5308, 5309, 8515, 8516.   

Therefore, as the Veteran's representative contends that the Veteran's symptoms have worsened since the last VA examination seven years ago, and additional and/or higher ratings may be warranted, the Board finds that a contemporaneous VA examination is necessary to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Further, there is an indication that the Veteran's little finger disability interferes with other digits and/or the hand generally.  In this regard, a May 2006 VA outpatient treatment record recommended that he "buddy tape" his finger and possibly use a finger splint for stability.  An August 2006 VA treatment record noted his complaint that it is difficult to work with his splint.  As discussed above, he has consistently complained of difficulty working as a laborer laying tile.  Thus, on Remand, the VA examiner should address any interference with other digits or the hand generally, and discuss any effect on the Veteran's ability to work. 

Lastly, in order to ensure that all of the pertinent treatment records are of record, any outstanding VA outpatient treatment records should be obtained.  Virtual VA contains VA treatment records dated as recently as May 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding private treatment records, if any, relevant to his right little finger disability.

2.  Obtain any outstanding VA outpatient treatment records regarding the right hand, dated from May 2012 to the present.  

3.  Following receipt of the forgoing records, afford the Veteran a VA examination to determine the current nature and severity of his service-connected right little finger disability.  Any and all studies deemed necessary should be completed.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner should indicate in his/her report whether or not the claims file was reviewed.

The examiner (s) is asked to:

   a)  Identify all orthopedic, muscular, and neurological pathology related to the Veteran's subluxation of right fifth PIP joint with degenerative changes and swan-neck deformity;

   b)  Conduct all indicated tests and studies, to include range of motion studies for the right little finger, as well as any other digits affected by the right little finger disability, expressed in degrees.  Describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's digits or hand on repeated use or during flare-ups.  If this is not possible, the examiner should so state;

   c)  Indicate whether there is ankylosis, favorable or unfavorable, of the right little finger and any other digit affected by the right little finger.  Indicate whether there is any effect on the function of the hand generally;  

   d).  If any nerve disability is associated with the right little finger disability, identify the affected nerve and report the nature and severity (mild, moderate or severe incomplete paralysis or complete paralysis) of any such impairment;  

   e)  If any related muscle impairment in the right hand is demonstrated, report the nature and severity (slight, moderate, moderately severe, and severe) of impairment.  In so doing, discuss the February 2008 VA treatment record which noted "ulnar angulation of P2 on P1" as well as the Veteran's "chronic attenuation of the radial collateral ligament"; and 

   f)  Discuss any effect the Veteran's disability has on his  employment.  Consider his statements that he has difficulty functioning in his job as a laborer laying tile. 

A complete explanation must be given for all opinions and conclusions expressed.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

